Citation Nr: 1021665	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD), 
major depression, and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. The claim was remanded in February 2006, 
March 2007, and May 2009 for evidentiary and remedial 
development.  The case is ripe for appellate review.  

The Veteran appeared at a Travel Board Hearing in December 
2005.  A transcript is associated with the claims folder.  



FINDING OF FACT

The Veteran has been variously diagnosed as having depressive 
and anxiety disorders which have been clinically linked to an 
alleged in-service personal assault; however, the Veteran's 
account of the alleged in-service assault is not credible, 
given inconsistencies in statements made to VA, and given a 
lack of documentation from civilian and military authorities 
regarding the alleged assault.  



CONCLUSION OF LAW

Service connection for an acquired psychiatric condition, to 
include PTSD, major depression, and anxiety, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In multiple VCAA letters to the Veteran, he was informed 
about the information and evidence not of record that is 
necessary to substantiate his service connection claim, the 
information and evidence that VA will seek to provide, and 
the information and evidence the claimant is expected to 
provide.  A June 2009 VCAA letter specifically informed the 
Veteran of what can aid in the substantiation of a claim for 
service connection for a psychiatric disability as a result 
of an alleged in-service personal assault, and a supplemental 
statement of the case re-adjudicated the claim.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  In addition, the 
letters provided the Veteran notice regarding the evidence 
and information needed to establish a disability rating and 
effective dates, as outlined in Dingess-Hartman, should 
service connection be granted.  Additionally, the Veteran has 
not pled prejudicial error with respect to the content or 
timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including a VA examination 
report.  The VA examination report, dated in February 2005, 
ruled out an in-service traumatic brain injury as a cause of 
depression as there was no documentation of treatment for 
head trauma in service.  With regard to the alleged in-
service assault, there are numerous clinical consultation 
which discuss the Veteran's alleged assault as a potential 
cause for his depression and anxiety; however, for reasons 
discussed in the below decision, it will become apparent that 
those diagnoses are based on a self-reported history of the 
Veteran which, given the evidentiary record, the Board 
determines to lack credibility.  As such, there is no need 
for a detailed VA examination specifically addressing whether 
an in-service assault caused PTSD or any other psychiatric 
disability, as there is no credible evidence that the Veteran 
had a psychiatric disorder and/or experienced an assault 
while on active duty.  There is no indication of any 
additional relevant evidence that has not been obtained.  See 
38 C.F.R. §§ 3.326, 3.327 (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion with regard to the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

Analysis

The Veteran contends that he developed a chronic psychiatric 
disorder, claimed as PTSD, but encompassing diagnoses of 
major depression and anxiety disorder, as a result of an 
alleged in-service assault.  

The Veteran does not have a diagnosis of PTSD, with VA 
clinical reports noting some symptoms of PTSD; however, not 
noting that all of the diagnostic criteria had been met to 
establish such a diagnosis.  There are variously diagnosed 
other conditions, such as depression and anxiety, which have 
been entered in the post-service VA clinical history.  Thus, 
the Board does not doubt that the Veteran has current 
psychiatric diagnoses, and he has been treated since 2002 for 
depression, anxiety, and alcohol abuse.  

The Veteran's service treatment records do not indicate any 
consultations, treatments, or diagnoses of a psychiatric 
condition.  Indeed, it is not until 2002 that there is any 
consultation for mental health complaints.  Thus, the first 
symptoms of psychiatric disability did not arise until almost 
40 years since separation from service, weighing against the 
contention of service connection.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

Although this lengthy period without complaint weighs against 
the Veteran's contentions, it is only one consideration when 
adjudicating the claim.  Indeed, when examining the Veteran's 
statements, the Board must conclude that other factors also 
weigh against the claim.  Namely, there are several 
inconsistencies in the record which cast doubt as to the 
Veteran's veracity regarding the circumstances of his 
service.  Specifically, the Board notes that the Veteran has 
alleged being beaten by several men on the hood of a car in 
1966 outside of a restaurant called the "Gate 4 
Restaurant."  He states that this was a location outside of 
his duty station in Ft. Campbell, Kentucky (which is on the 
border with Tennessee).  The Veteran states that he was 
beaten so severely, that he reported to the Army hospital on 
Ft. Campbell, and that the admitting physician remarked that 
he "looked like the sole survivor of a plane crash."  A 
search of the service treatment records do not reveal any 
treatment for wounds received subsequent to an assault, and 
the Ft. Campbell post hospital has expressly stated that 
there are no records available for the Veteran.  

Not only are there no entries in the service treatment 
records, but the local Sheriff's offices in Kentucky and 
Tennessee, as well as the Kentucky State Police, all 
indicated that they had no investigation reports of an 
assault involving the Veteran in their records.  The 
Tennessee Sheriff went as far as to say that there has never 
been a "Gate 4 Restaurant" in his county.  Nonetheless, the 
Veteran was given ample opportunity to submit additional 
evidence which may help to corroborate his story of an in-
service assault.  There was a returned letter from the 
Veteran's ex-wife, who testified that the Veteran had bruises 
and abrasions on his body at some point, and that he began to 
drink heavily after his time in the service.  It is not 
indicated, however, that the Veteran's ex-spouse was with the 
Veteran at the time of the alleged assault, and the ex-spouse 
does not specifically attribute the bruises and abrasions to 
the beating that the Veteran has alleged to have occurred.  
Thus, the probative value of this statement is rather 
limited.  

Of particular interest, are the variations which have 
occurred in the Veteran's story since the filing of his 
claim.  At his Travel Board hearing, the Veteran seemed to 
relay the events of his alleged attack in sufficient, and 
even minute detail; however, he changed several aspects of 
his story from when he first filed the claim in 2002.  
Specifically, in several meetings with VA mental health 
providers dated in 2002, the Veteran alleged being beaten by 
U.S. Air Force personnel.  While at the December 2005 
hearing, he stated that he was beaten by off-duty military 
police from the "553rd," which is an Army unit.  Moreover, a 
May 2004 VA clinical consultation, though noting the 
possibility of a traumatic brain injury (which has never been 
diagnosed), did state that it was not clear if the Veteran 
had "actual memories of the beating" or if he 
"reconstructed" his memories after interviewing others, 
suggesting the possibility of the Veteran fabricating his 
story.  

Essentially, the Board must conclude that the Veteran's 
allegation of an in-service assault lacks credibility, and 
that the complete dearth of corroborating evidence, except 
for his own changing assertions and the testimony of an ex-
spouse who was not present at the alleged event, weighs 
significantly against the claim.  Indeed, from service 
discharge until 2002, the Veteran did not make any complaint 
to mental health practitioners, and the first mention of 
being beaten by other servicemen was almost 40 years after 
separation.  He has changed the details of his story 
throughout the course of the appeal, and has been medically 
found potentially to have "reconstructed" the alleged 
assault instead of actually remembering it.  Given the 
minutiae of things allegedly remembered from such a distant 
period in the Veteran's story (e.g. the Veteran recalled the 
price of a steak dinner occurring in 1966), the lack of 
certainty regarding the Veteran's memory and the changing 
nature of such details over the appellate period, leads the 
Board to suspect that the Veteran is not being truthful with 
his allegations.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (emphasis added).  
The details of the Veteran's allegations have changed 
throughout the course of the appeal, and there is no 
corroborating evidence from civilian or military authorities 
regarding the alleged in-service assault.  The Veteran's ex-
spouse did not witness the alleged event, and has not 
attested to anything other than the Veteran having 
bruises/abrasions and beginning to drink upon separation from 
the service.  Given this, the Board deems the Veteran not 
credible, and it will not accept his account of the events as 
having occurred.  There is a competent diagnosis of a current 
psychiatric disorder linked to the alleged in-service 
beating; however, given that the Veteran's account of the 
beating is suspect and not credible, the Board cannot allow a 
grant of service connection.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (holding that the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate or that are 
contradicted by other facts of record).  As this is the case, 
the claim is denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD), 
major depression, and anxiety, is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


